Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 0030, first use of an acronym should define the acronym, “DOA” should read “Direction of Arrival (DOA)”
Appropriate correction is required.
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
In claim 11, “high-frequency transmission” should read “high-frequency transmissions”
In claim 17, “each ROI” should read “each ROI of the one or more ROI”
In claim 17, “each ROI” should read “each ROI of the one or more ROI”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "one of the one or more low-frequency antennas or one of the one or more high-frequency antennas" in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the “one of the one or more low-frequency antennas” and “one of the one or more high-frequency antennas” from earlier in the claim or a new limitation.
Claim 9 recites the limitation "one or more objects based on the indication of energy level" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the same limitation from claim 6 or a new limitation.
Claim 17 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the ROI" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "one or more objects based on the indication of energy level" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 inherits the deficiencies of claim 9.
Claims 18 and 20 inherit the deficiencies of claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollbracht et al. (US PGPUB 2021/0239822 A1), hereinafter known as Vollbracht.
Regarding claim 1, Vollbracht discloses a hybrid radar system comprising: one or more low-frequency antennas configured to receive low-frequency reflected energy resulting from reflection of low-frequency transmissions ([0055]); one or more high-frequency antennas configured to receive high-frequency reflected energy resulting from reflection of high-frequency transmissions ([0055]), wherein a frequency of the high-frequency transmissions is at least 1.5 times a frequency of the low-frequency transmissions ([0055], the first frequency band could be 1 GHz and the second frequency band could be 30 GHz); and a processor configured to obtain and process one or more low-frequency digital signals resulting from the low-frequency reflected energy received at each of the one or more low-frequency antennas and one or more high-frequency digital signals resulting from the high-frequency reflected energy received at each of the one or more high-frequency antennas ([0054]-[0055]) and to control an operation of a vehicle based on information obtained by processing the low-frequency reflected energy and the high-frequency reflected energy ([0057]).
Regarding claim 2, Vollbracht further discloses further comprising one or more first channels corresponding with the one or more low-frequency antennas to output the one or more low-frequency digital signals and one or more second channels corresponding with the one or more high-frequency antennas to output the one or more high-frequency digital signals ([0146]).
Regarding claim 3, Vollbracht further discloses further comprising one or more channels, wherein each of the one or more channels corresponds, in turn, with one of the one or more low-frequency antennas to output one of the one or more low-frequency digital signals and with one of the one or more high-frequency antennas to output one of the one or more high-frequency digital signals ([0030] and [0146]), and one or more switches, wherein each of the one or more switches is configured to couple one of the one or more low-frequency antennas or one of the one or more high-frequency antennas to one of the one or more channels in turn ([0165]).
Regarding claim 4, Vollbracht further discloses wherein the processor is configured to perform a fast Fourier transform (FFT) on the one or more low-frequency digital signals over a set of range values to obtain one or more low-frequency range FFT results ([0042] and [0196]) and to perform an FFT on the one or more high-frequency digital signals to obtain one or more high-frequency range FFT results ([0042] and [0196]).
Regarding claim 5, Vollbracht further discloses wherein the processor is configured to perform a second FFT on a combination of the one or more low-frequency range FFT results over a set of Doppler values to obtain a low-frequency Doppler FFT result ([0042]).
Regarding claim 6, Vollbracht further discloses wherein, based on the low-frequency Doppler FFT result ([0042]), the processor is configured to obtain a low-frequency beamforming result that indicates an energy level at each of the set of range values ([0042]), each of the set of Doppler values, and each of a set of angles at which an object may be positioned and to detect one or more objects based on the indication of energy level ([0044], [0088], [0188]), each of the one or more objects being associated with one of the set of range values, one of the set of Doppler values, and one of the set of angles ([0042]).  
Regarding claim 7, Vollbracht further discloses (Fig. 15) wherein the processor is configured to identify one or more regions of interest (ROI) (240 and 242) corresponding with each of the one or more objects ([0042], [0188]), each ROI including the one of the set of range values, the one of the set of Doppler values ([0042], [0188]), and the one of the set of angles associated with the object and the ROI corresponding with ROI range values, ROI Doppler values and ROI angles ([0042], [0188]).
Regarding claim 8, Vollbracht further discloses wherein the processor is configured to perform a second FFT or a discrete Fourier transform (DFT) on a combination of portions of the one or more high-frequency range FFT results that correspond with the ROI range values over a set of Doppler values that correspond with the ROI Doppler values to obtain a high-frequency Doppler Fourier transform result ([0042]).
Regarding claim 9, Vollbracht further discloses wherein, based on the high-frequency Doppler Fourier transform result, the processor is configured to obtain a high-frequency beamforming result that indicates an energy level at each of the ROI range values, each of the ROI Doppler values, and each of the ROI angles and to detect one or more objects based on the indication of energy level ([0042] and [0044]).
Regarding claim 10, Vollbracht further discloses wherein the processor is configured to retain only ones of the one or more objects detected using the high-frequency beamforming result that correspond with one of the one or more objects detected using the low-frequency beamforming result ([0192] and [0242]).
Regarding claim 11, Vollbracht discloses a method of assembling a hybrid radar system, the method comprising: arranging one or more low-frequency antennas to receive low-frequency reflected energy resulting from reflection of low-frequency transmissions ([0055]); arranging one or more high-frequency antennas to receive high-frequency reflected energy resulting from reflection of high-frequency transmission ([0055]), wherein a frequency of the high-frequency transmissions is at least 1.5 times a frequency of the low-frequency transmissions ([0055], the first frequency band could be 1 GHz and the second frequency band could be 30 GHz); and configuring a processor to obtain and process one or more low-frequency digital signals resulting from the low-frequency reflected energy received at each of the one or more low-frequency antennas and one or more high-frequency digital signals resulting from the high-frequency reflected energy received at each of the one or more high-frequency antennas ([0054]-[0055]) and to control an operation of a vehicle based on information obtained by processing the low-frequency reflected energy and the high- frequency reflected energy ([0057]).
Regarding claim 12, Vollbracht further discloses further comprising coupling one or more first channels with the one or more low-frequency antennas to output the one or more low-frequency digital signals and coupling one or more second channels with the one or more high-frequency antennas to output the one or more high-frequency digital signals ([0146]).
Regarding claim 13, Vollbracht further discloses further comprising coupling one or more channels, in turn, with one of the one or more low-frequency antennas to output one of the one or more low-frequency digital signals and with one of the one or more high-frequency antennas to output one of the one or more high-frequency digital signals ([0030] and [0146]), and arranging one or more switches to couple one of the one or more low- frequency antennas or one of the one or more high-frequency antennas to one of the one or more channels in turn ([0165]).
Regarding claim 14, Vollbracht further discloses further comprising configuring the processor to perform a fast Fourier transform (FFT) on the one or more low-frequency digital signals over a set of range values to obtain one or more low-frequency range FFT results ([0042] and [0196]) and to perform an FFT on the one or more high-frequency digital signals to obtain one or more high-frequency range FFT results ([0042] and [0196]).
Regarding claim 15, Vollbracht further discloses further comprising configuring the processor to perform a second FFT on a combination of the one or more low-frequency range FFT results over a set of Doppler values to obtain a low-frequency Doppler FFT result ([0042]).
Regarding claim 16, Vollbracht further discloses further comprising, based on the low-frequency Doppler FFT result ([0042]), configuring the processor to obtain a low- frequency beamforming result that indicates an energy level at each of the set of range values ([0042]), each of the set of Doppler values, and each of a set of angles at which an object may be positioned and to detect one or more objects based on the indication of energy level ([0044], [0088], [0188]), each of the one or more objects being associated with one of the set of range values, one of the set of Doppler values, and one of the set of angles ([0042]).
Regarding claim 17, Vollbracht further discloses (Fig. 15) further comprising configuring the processor to identify one or more regions of interest (ROI) (240 and 242) corresponding with each of the one or more objects ([0042], [0188]), each ROI including the one of the set of range values, the one of the set of Doppler values ([0042], [0188]), and the one of the set of angles associated with the object and the ROI corresponding with ROI range values, ROI Doppler values and ROI angles ([0042], [0188]).
Regarding claim 18, Vollbracht further discloses further comprising configuring the processor to perform a second FFT or a discrete Fourier transform (DFT) on a combination of portions of the one or more high-frequency range FFT results that correspond with the ROI range values over a set of Doppler values that correspond with the ROI Doppler values to obtain a high-frequency Doppler Fourier transform result ([0042]).
Regarding claim 19, Vollbracht further discloses further comprising, based on the high-frequency Doppler Fourier transform result, configuring the processor to obtain a high-frequency beamforming result that indicates an energy level at each of the ROI range values, each of the ROI Doppler values, and each of the ROI angles and to detect one or more objects based on the indication of energy level ([0042] and [0044]).
Regarding claim 20, Vollbracht further discloses further comprising configuring the processor to retain only ones of the one or more objects detected using the high-frequency beamforming result that correspond with one of the one or more objects detected using the low-frequency beamforming result ([0192] and [0242]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/             Examiner, Art Unit 2845                                                                                                                                                                                           
/ANDREA LINDGREN BALTZELL/             Primary Examiner, Art Unit 2845